     Case 3:18-cv-02124-C Document 13 Filed 10/24/18                   Page 1 of 1 PageID 40



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

CHARMAIN MURPHY,                                   )
                                                   )
                       Plaintiff,                  )
                                                   )
V.                                                 )
                                                   )
CHRISTIAN CARE CENTERS, INC.                       )
d/b/a CHRISTIAN CARE CENTER,                       )
                                                   )
                       Defendant.                  )   Civil Action No. 3:18-CV-2124-C

                                              ORDER

       The Court, having dismissed Plaintiffs claims arising under Title VII of the Civil Rights

Act of 1964, hereby ORDERS that Plaintiff file an amended complaint within fourteen (14) days

from the date of this Order clarifying what claims, if any, invoke this Court' s jurisdiction. 1 In the

event Plaintiff fails to abide by this Court's Order, the above-styled and -numbered civil action

will be dismissed with prejudice;

        SO ORDERED this~ d~y of October, 2018




        1
          "The various provisions of§ 1343 confer federal court jurisdiction for violations of
federal civil rights . ... However, § 1343 is a jurisdictional statute that creates no substantive
rights, and thus confers jurisdiction only where the complaint otherwise alleges a violation of
federal law." Peyton v. Leal, 2011WL13196275, at *2 (N.D. Tex. Jan. 19, 2011) (McBryde, J.)
(citing Jewell v. City of Covington, Ga., 425 F.2d 459, 460 (5th Cir. 1970)).
